Citation Nr: 1028318	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-23 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent 
for service-connected bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the left knee, to include as secondary to 
service-connected Osgood-Schlatter's disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to service-
connected Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The Veteran presently seeks to reopen a claim of service 
connection for degenerative joint disease of the left knee, to 
include as secondary to service-connected Osgood-Schlatter's 
disease of the left knee, last denied in January 2007.  The 
Veteran did not appeal the decision, and in order for VA to 
review the merits of the claim, the Veteran must submit new and 
material evidence.  The  Board is required to address this issue 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  As such, the issues have been captioned as set 
forth above.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased disability rating for 
service-connected bilateral hearing loss and service connection 
for right and left knee disabilities, on the merits, are 
addressed in the REMAND portion of the decision below and are  
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease of the left 
knee, to include as secondary to service-connected Osgood-
Schlatter's disease of the left knee, was denied by the Board in 
February 2005.  In a rating decision dated in April 2005, the RO 
confirmed and continued the prior denial of service connection.  
The Veteran did not perfect a substantive appeal.

2.  In a rating decision dated in January 2007, the RO determined 
that new and material evidence had not been received to reopen 
the previously denied claim of service connection for 
degenerative joint disease of the left knee, to include as 
secondary to service-connected Osgood-Schlatter's disease of the 
left knee.   The Veteran did not perfect a substantive appeal.

3.  Evidence submitted since the January 2007 RO decision which 
determined that new and material evidence had not been received 
to reopen the previously denied claim of service connection for 
degenerative joint disease of the left knee, to include as 
secondary to service-connected Osgood-Schlatter's disease of the 
left knee, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2007 RO decision which determined that new and 
material evidence had not been received to reopen the previously 
denied claim of service connection for degenerative joint disease 
of the left knee, to include as secondary to service-connected 
Osgood-Schlatter's disease of the left knee, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  The additional evidence presented since the January 2007 
rating decision that 
determined that new and material evidence had not been received 
to reopen the previously denied claim of service connection for 
degenerative joint disease of the left knee, to include as 
secondary to service-connected Osgood-Schlatter's disease of the 
left knee, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  Specific to requests 
to reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying claim 
for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the Board is taking favorable action as to the claim 
to reopen for service connection for degenerative joint disease 
of the left knee, to include as secondary to service-connected 
Osgood-Schlatter's disease of the left knee, any deficient notice 
for that claim is not prejudicial to the Veteran.

Reopening service connection claims

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that to prevail on the issue of service connection on 
the merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.   38 C.F.R. § 3.310(a) (2009).   
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it 


is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).

Degenerative joint disease of the left knee

The Veteran is seeking service connection for degenerative joint 
disease of the left knee, to include as secondary to his service-
connected Osgood-Schlatter's disease.   Because the Veteran did 
not perfect a substantive appeal to the January 2007 RO decision 
which determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for degenerative joint disease of the left knee, to 
include as secondary to service-connected Osgood-Schlatter's 
disease of the left knee, that determination became final based 
on the evidence then of record.

At the time of the January 2007 decision, the evidence of record 
included that Veteran's service treatment records which had 
revealed normal and painless flexion and extension of the left 
knee.  X-ray results were negative for any degenerative changes.

A medical examination dated in December 1945 revealed a diagnosis 
of Osgood-Schlatter's disease, but was silent regarding any 
degenerative changes.  

Following service, June 1960 X-ray results were normal, although 
old Osgood-Schlatter's disease was noted.  Further X-ray results, 
dated in August 1963, were silent regarding any degenerative 
changes.

VA outpatient treatment records dated from September 1999 to 
February 2000, reflected that the Veteran was seen for reported 
limited range of motion, buckling, and constant left knee pain.  

A VA examination report dated in February 2000 had shown that the 
Veteran reported a history of left knee pain and buckling.  He 
described that his knee hurt when getting up from sitting, 
stooping, or crouching, and that it would swell once in a while.  
He also noted increased pain after being on his feet for a while.  
X-rays revealed moderate degenerative changes.  Incidentally 
noted was evidence of "old Osgood-Schlatter's disease."  The 
diagnosis was degenerative joint disease of the left knee.  

VA outpatient treatment records dated from March 2000 to May 2004 
showed continued treatment for symptoms associated with reported 
chronic left knee pain.  In September 2001, a diagnosis of left 
knee degenerative joint disease with Osgood-Schlatter's disease 
was noted.

During his April 2004 RO hearing, the Veteran testified that he 
had worn a brace on his left knee for 50 years, and that he used 
a cane.  He stated that he had not reinjured his left knee since 
service, and that a total knee replacement had been recommended.

In June 2004, osteoarthritis of the left knee again was noted, 
most likely secondary to previous trauma.  X-rays taken at that 
time had shown "some loose bodies, which is probably the reason 
for buckling episodes."

A VA joint examination report dated in August 2004, shows that 
the Veteran was diagnosed with Osgood-Schlatter's disease of the 
left knee.  Regarding the etiology of the degenerative joint 
disease of the left knee, the examiner opined that the Osgood-
Schlatter's disease was not usually associated with degenerative 
joint disease, and that it would be speculative to relate this, 
with the Veteran being 79 years old.

In February 2005, the Board denied service connection for the 
degenerative joint disease of the left knee on a direct basis, 
holding that there was no evidence of degenerative joint disease 
in service or for many decades thereafter.  The Board also 
determined that service connection was not warranted on a 
secondary basis as the only etiology opinion of record had been 
the August 2004 VA examination report which was negative. 

In April 2005, the RO referenced the foregoing Board decision and 
confirmed and continued the denial.  The Veteran did not perfect 
a timely appeal of this decision, thus, it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 2006, the Veteran requested that his claim for 
service connection be reopened.  In support of his claim, he 
submitted a private medical record from A. S., M.D., dated in 
April 2005, in which it was indicated that based on a history 
provided by the Veteran, he sustained traumatic Osgood-
Schlatter's disease in service, and that it was possible that he 
sustained some degree of injury to the knee joint itself.

VA outpatient treatment records dated from October 2005 to 
February 2006 showed continued intermittent treatment for 
symptoms associated with a left knee disability.  The diagnoses 
included degenerative joint disease of the left knee.

In January 2007, the RO determined that new and material evidence 
had not been received to reopen the previously denied claim of 
service connection for degenerative joint disease of the left 
knee, to include as secondary to service-connected Osgood-
Schlatter's disease of the left knee.  The Veteran did not 
perfect a timely appeal of this decision, thus, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequent to the January 2007 RO decision, in August 2008, the 
Veteran requested that his claim for service connection be 
reopened.  

In support of his claim, the Veteran submitted additional VA 
outpatient treatment records showing continued treatment for his 
left knee disability.  In June 2008, it was indicated that there 
was a question as to whether there might have been some prior 
relationship to his knee problems because of the Osgood-
Schlatter's disease.  It was noted that he apparently did have 
some problems while in service as a young man, and that this 
condition may have had an effect on his eventual development of 
arthritis in his knees.

Additionally, during his May 2010 Travel Board hearing, he 
indicated that he had been told by his treating physicians that 
his degenerative joint disease was the result of his service-
connected Osgood-Schlatter's disease.  He further described that 
his duties in service as a tail gunner on a B-25 aircraft 
required him to be on his hands and knees crawling in a space 
without much room.  He referred to an incident wherein a tire had 
blown on a runway and that he had been bounced around while on 
his knees.  He added that following service, his occupation was 
in mechanical drafting and did not involve activity that would be 
strenuous to his knees.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for degenerative joint disease of the left 
knee, to include as secondary to his service-connected Osgood-
Schlatter's disease.  The above evidence bears directly and 
substantially upon the specific matter under consideration, is 
neither cumulative nor redundant, and by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
Veteran's claim of service connection.  The additional medical 
evidence of record since the January 2007 RO decision suggests 
that the Osgood-Schlatter's disease may have had an effect on his 
eventual development of arthritis of the left knee.  As such, 
there is a possibility that the Veteran's current symptomatology 
is manifested as a result of a service-connected disability.  
Therefore, the claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for degenerative joint disease of the left 
knee, to include as secondary to his service-connected Osgood-
Schlatter's disease, is reopened, and to this extent only the 
appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for 
degenerative joint 


disease of the left knee, to include as secondary to his service-
connected Osgood-Schlatter's disease, and with regard to the 
issue of service connection for degenerative joint disease of the 
right knee, to include as secondary to the service-connected 
Osgood-Schlatter's disease, the Board notes that service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  

As indicated above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen, 7 Vet. App. at 
439.

The August 2004 VA joint examination report concluded that 
Osgood-Schlatter's disease was not usually associated with 
degenerative joint disease.  The April 2005 private medical 
record from Dr. S. suggests that it was possible that the Veteran 
sustained some degree of injury to the knee joint itself at the 
time of being diagnosed with the Osgood-Schlatter's disease.  The 
June 2008 VA outpatient treatment record suggested that there may 
have been some prior relationship to his knee problems because of 
the Osgood-Schlatter's disease, and that this may have had an 
effect on his eventual development of arthritis in his knees.  As 
such, the Board finds that an additional opinion must be 
obtained, addressing whether any currently diagnosed left or 
right knee disorder is due to the Veteran's service-connected the 
Osgood-Schlatter's disease, to include whether the Osgood-
Schlatter's disease of the left knee aggravates the degenerative 
joint disease of the left or right knees beyond the natural 
progression of the disorder.   Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issue of entitlement to a disability rating greater 
than 40 percent for service-connected bilateral hearing loss, 
during his May 2010 Travel Board hearing, the Veteran asserted 
that his current bilateral hearing loss disability had increased 
in severity since his most recent VA audio examination conducted 
in July 2009.  As such, the Board has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent, and severity of his bilateral hearing loss.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 
7 Vet. App. 517, 526 (1995);  VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).   

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  On remand, the VA 
examiner should be requested to comment on the functional effects 
the Veteran experiences as a result of his bilateral hearing loss 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
a VA joints examination to determine the 
nature, extent, and etiology of any 
disabilities of the left and right knee found 
on examination.  The claims file must be made 
available to and pertinent documents therein 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  In determining the etiology of 
the disability, the examiner must address the 
Veteran's documented medical history 
including evidence in the service treatment 
records, as well as the post-service medical 
evidence and statements.  

The examiner should respond to the following:

a.	Is it at least as likely as not (50 
percent probability or greater) that any of 
the Veteran's currently diagnosed left and 
right knee disabilities are the result of his 
period of active service?

b.	Is it at least as likely as not (50% 
probability or greater) that any of the 
Veteran's currently diagnosed left and right 
knee disabilities were either (a) caused by 
or (b)  are aggravated, beyond the natural 
progression of the disorder, by the service-
connected Osgood-Schlatter's disease of the 
left knee.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

2.  The RO/AMC shall afford the Veteran a VA 
audiological examination in order to 
determine the current nature and severity of 
his bilateral hearing loss disability. The 
examiner should review the claims file.  The 
examiner should identify auditory thresholds, 
in decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability on his 
occupational and daily life.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


